IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


CYNTHIA D. FADZEN,                        : No. 132 WAL 2019
ADMINISTRATRIX OF THE ESTATE OF           :
ROBERT S. FADZEN, JR.,                    :
                                          : Petition for Allowance of Appeal from
                   Petitioner             : the Order of the Commonwealth Court
                                          :
                                          :
             v.                           :
                                          :
                                          :
PITTSBURGH PUBLIC SCHOOL                  :
DISTRICT,                                 :
                                          :
                   Respondent             :


                                     ORDER



PER CURIAM

     AND NOW, this 25th day of September, 2019, the Petition for Allowance of Appeal

is DENIED.